In this proceeding pursuant to article 78 of the CPLR (1) to annul respondent’s determination terminating the employment of petitioner Collier as a teacher and (2) for reinstatement of said petitioner, with tenure and back pay, petitioners appeal from a judgment of the Supreme Court, Westchester County, dated March 8,1973, which, with prejudice, granted respondent’s motion to dismiss the petition upon an objection in point of law. Judgment reversed, on the law, without costs, and petition reinstated, with leave to respondent to serve and file an answer to the petition within 10 days after service upon it of a copy of the order to be made hereon, with notice of entry (see Schwartz v. Board of Educ. of Mount Pleasant Gent. School Dist. No. 2, 46 A D 2d 653). Gulotta, P. J., Hopkins, Shapiro, Cohalan and Munder, JJ., concur.